DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered.
 
Claims 10 is canceled.
Claims 1,3-4,6-7,11-13 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  



Such claim limitation(s) is/are: 
 "An information processor, comprising: a control unit configured to: acquire sensor data obtained by sensing a first member of a plurality of members, wherein the plurality of members is associated with a first community, and the acquired sensor data includes first information of a plurality of types of events associated with the first member; determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data; estimate a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data; control, based on a deviation of the estimated sense of values of the first member from a criterial sense of values of the first community, an output device to notify second information to the first member, wherein the second information indicates the criterial sense of values of the  first community; and search a second member of a second community different from the first community, wherein the search is based on a sense of values of the second member” in claim 1, 
" The information processor according to claim 1, wherein the control unit is further configured to estimate, as a total sense of values, a sense of values of a plurality of senses of values with a highest degree of importance among the plurality of senses of values. “ in claim 3,
 "  The information processor according to claim 1, wherein the control unit is further configured to generate a graph that represents a plurality of senses of values of the plurality of members belonging to the first community" in claim 4, 
" The information processor according to claim 1, wherein
the control unit is further configured to determine the criterial sense of values of the first community based on a plurality of senses of values of the plurality of members of the first community, and the second information is notified to the first member based on the deviation of the estimated sense of values from the criterial sense of values is greater than or equal to a threshold value" in claim 6,
 " The information processor according to claim 1, wherein the control unit is further configured to determine the criterial sense of values of the first community based on a plurality of senses of values of the plurality of members of the community, and the second information is notified to the first member based on the deviation of the estimated sense of values from the criterial sense of values is less than a threshold value." in claim 7, and
“The information processor according to claim 10, wherein the control unit is further configured to search, from a set of members registered with social media in which the first member participates, a third  member having a similar sense of values to the estimated sense of values of the first member  and to notify the first  member regarding the third member" in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,3-4,6-7,11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 

Step 1 This part of the eligibility analysis evaluates whether the claim falls within any statutory category MPEP 2106.03. 
Step 2A Prong One This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
Step 2A Prong 2 This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG.
Step 2B This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
2019 Revised Guidance, Step 1
Claims 1,3-4,6-7,11-13 fall within one of the statutory categories
Claims 1,3-4,6-7,11 recites an information processor comprising a control unit being configured to perform a control, which is a mechanical and/or electrical device such as a general purpose computer. Thus, the claim is to a manufacture or a machine, which are statutory categories of invention.
Clams 12 recites at least one step or act including acquiring sensor data obtained by sensing a member of a plurality of members, thus the claim is to a process, which is one of the statutory categories of invention.
Claims 13 recite a non-transitory computer-readable medium having stored thereon, computer-readable instructions which … execute operations, is an article of manufacture.
Independent Claim 1 (Step 2A Prong 1) 
1.	An information processor, comprising : a control unit configured to:
 acquire sensor data obtained by sensing a first member of a plurality of members, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the first member; 
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimate a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data;
control  based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, an output device to notify second information to the first member, wherein the second information indicates the criterial sense of values of the first community; and 
search a second member of a second community different from the first community, wherein  the search is based on a  sense of values of the second member.



The limitations:
An information processor, comprising recites 
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimate a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, and control, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, 
fall within the “Mental Process” grouping.
	The human mind can reasonably acquire sensor data obtained by sensing a first member of a plurality of members, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the first member; 
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimate a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, and control, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, an output device to notify second information to the first member, wherein the second information indicates the criterial sense of values of the first community and search a second member of a second community different from the first community, wherein  the search is based on a  sense of values of the second member  by, for example, with pen and paper  or with the use of a computer, monitor/watch a family members behavior regarding activities such as eating dinner or mowing the lawn and based on observed actions , such as, eating everything on the dinner  plate or mowing the lawn
 regularly the human can determine in the mind the importance of the observed actions to the family member and notify the person and in addition in observing the neighbor’s lawns the human could associate the importance of the activity to the neighbors.
The limitations under its broadest interpretation covers performance of the limitations in the human mind or by a human using a pen or paper including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind but for the recitation of generic computer components, then it is in the mental process category unless the claim cannot practically be performed in the mind. The claim falls within the “Mental Process’ grouping.	
Independent Claim 1 (Step 2A Prong 2)
(a) Regarding Independent Claim 1, the additional elements are an information processor comprising a control unit to and an output device.
(b) Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Independent Claim 1 (Step 2B)
Independent Claim 1 recite the additional elements are an information processor comprising a control unit and an output device.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Independent Claim 12 (Step 2A Prong 1) 
12.	An information processing method comprising:
 acquiring sensor data obtained by sensing a first member of a plurality of members,
 wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the first member, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of events associated with the member; 
determining a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimating a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, controlling, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, an output device to notify second information to the first member, wherein the second information indicates the criterial sense of values of the first community;
 and searching a second member of a second community different from the first community, wherein  the search is based on a  sense of values of the second member

	

The limitations:
acquiring sensor data obtained by sensing a first member of a plurality of members,
 wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the first member, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of events associated with the member, determining a number of instances of a type of event of the plurality of types of events in the acquired sensor data, estimating a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, controlling, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, 
fall within the “Mental Process” grouping.
	The human mind can reasonably acquiring sensor data obtained by sensing a first member of a plurality of members,  wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the first member, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of events associated with the member, determining a number of instances of a type of event of the plurality of types of events in the acquired sensor data, estimating a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, controlling, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, by, for example, with pen and paper  or with the use of a computer, monitor/watch a family members behavior regarding activities such as eating dinner or mowing the lawn and based on observed actions , such as, eating everything on the dinner  plate or mowing the lawn
 regularly the human can determine in the mind the importance of the observed actions to the family member and notify the person and in addition in observing the neighbor’s lawns the human could associate the importance of the activity to the neighbors.
 	The limitations under its broadest interpretation covers performance of the limitations in the human mind or by a human using a pen or paper including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind but for the recitation of generic computer components, then it is in the mental process category unless the claim cannot practically be performed in the mind. The claim falls within the “Mental Process’ grouping.	

Independent Claim 12 (Step 2A Prong 2)
(a) Regarding Independent Claim 12, the additional elements are an output device.
 (b) Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.

Independent Claim 12 (Step 2B)
Independent Claim 12 recite the additional elements are an output device.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.




Independent Claim 13 (Step 2A Prong 1)
13.	A non-transitory computer-readable medium having stored thereon, a computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising:
acquiring sensor data obtained by sensing a first member of a plurality of members,
 wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the first member, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of events associated with the member; 
determining a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimating a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, controlling, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, an output device to notify second information to the first member, wherein the second information indicates the criterial sense of values of the first community;
 and searching a second member of a second community different from the first community, wherein  the search is based on a  sense of values of the second member

	The limitations:
A
acquiring sensor data obtained by sensing a first member of a plurality of members,
 wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the first member, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of events associated with the member; 
determining a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimating a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, controlling, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, community different from the first community, wherein  the search is based on a  sense of values of the second member
fall within the “Mental Process” grouping.
	The human mind can reasonably acquiring sensor data obtained by sensing a first member of a plurality of members,  wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the first member, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of events associated with the member, determining a number of instances of a type of event of the plurality of types of events in the acquired sensor data, estimating a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, controlling, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, by, for example, with pen and paper  or with the use of a computer, monitor/watch a family members behavior regarding activities such as eating dinner or mowing the lawn and based on observed actions , such as, eating everything on the dinner  plate or mowing the lawn
 regularly the human can determine in the mind the importance of the observed actions to the family member and notify the person and in addition in observing the neighbor’s lawns the human could associate the importance of the activity to the neighbors.
The limitations under its broadest interpretation covers performance of the limitations in the human mind or by a human using a pen or paper including observation , evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind but for the recitation of generic computer components, then it is in the mental process category unless the claim cannot practically be performed in the mind. The claim falls within the “Mental Process’ grouping.	

	 Independent Claim 13 (Step 2A Prong Two)
(a) Regarding Independent Claim 13, the additional elements are non-transitory computer-readable medium… and an output device.
(b) Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.




Independent Claim 13 (Step 2B)
Independent Claim 13 recite the additional elements the additional elements are non-transitory computer-readable medium… and an output device.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent Claim 3 recite the additional elements of to estimate, as a total sense of values  a sense of values  of a plurality of senses of values with a highest degree of importance among the plurality of senses of values.
The additional elements are an extension of the abstract idea.
The human mind or by a human using a pen and pencil including observation, evaluation and judgement could have reasonably by gathering the information which indicates a sense of value and determine which are considered important.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. The additional elements are estimate, as a total sense of values  a sense of values  of a plurality of senses of values with a highest degree of importance among the plurality of senses of values.
The human mind can reasonably, with the aid of a device such as computer, pen and paper have gathered the information which indicates a sense of value and determine which are considered important.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.
Dependent Claim 4 recite the additional elements of wherein the control unit is further configured to generate a graph that represents a plurality of senses of values of the plurality of members belonging to the first community. 
The additional elements are an extension of the abstract idea.
The human mind can reasonably have generated a graph that represents a plurality of senses of values of the plurality of members belonging to the first community, by use of pen and paper.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent Claim 6 recite the additional elements of determine the criterial sense of values of the first community based on a plurality of senses of values of the plurality of members of the first community, and the second information is notified to the first member based on the deviation of the estimated senses of values from the criterial sense of values is greater than or equal to a threshold value.
The additional elements are an extension of the abstract idea.
The human mind can reasonably have determined and notified a specific person when the human determines using pen and paper that a certain degree of difference exists.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The human mind can reasonably, with the aid of a device such as computer, pen and paper have determined and notified a specific person when the human determines using pen and paper that a certain degree of difference exists.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent Claim 7 recite the additional elements determine the criterial sense of values of the community based on a plurality of senses of values of the plurality of members of the first community, and the second information is notified to the first member based on the deviation of the estimated senses of values from the criterial sense of values is less than a threshold value.
The additional elements are an extension of the abstract idea.
The human mind can reasonably have determined the criterial sense of values of the community based on a plurality of senses of values of the plurality of members of the community, and the second information is notified to the first member based on the deviation of the estimated senses of values from the criterial sense of values is less than a threshold value, by the aid of a device such as computer, pen and paper have determined and notified a specific person.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.
Dependent Claim 11 recite the additional elements of search, from a set of members registered with social media in which the first member participates, a third  member having a similar sense of values to the estimated sense of values of the first member  and to notify the first  member regarding the third member.
The additional elements are an extension of the abstract idea.
The human mind can reasonably search for another person for example outside of the family unit with similar sense of values and are  also members of a similar group and then notify them.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The human mind can reasonably, with the aid of a device such as computer, pen and paper have  search for another person for example outside of the family unit with similar sense of values and are  also members of a similar group and then notify them.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,3-4,6-7,11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  US 2019/0019249 issued to Manash Bhattacharjee et al. (“Bhattacharjee”).

As per claim 1, Bhattacharjee teaches An information processor comprising
 a control unit configured to:(Bhattacharjee: Abstract)
acquire sensor data obtained by sensing a first member of a plurality of members (Bhattacharjee: ([0005], as receiving at a processor and from a plurality of sensors , a plurality of different types of sensor measurements for each of the plurality of individuals), 
wherein the plurality of members is associated with a first community (Bhattacharjee:[0005], as individuals located in particular geographic region (first community)), and the acquired sensor data includes first information of a plurality of types of events associated with the first member (Bhattacharjee: [0021], as data collected about several aspects of individuals day-to-day lives and their activities. Devices collect data for several different aspects of individual’s daily activities providing insight to behavior and activities); 
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data (Bhattacharjee:[0025], as sensor devices can monitor for example driving such as e.g. number of collisions and number of traffic violations detected etc.); 
estimate a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, (Bhattacharjee: [0005], as calculating , by the processor, and for each of the plurality of individuals , individual scores corresponding to each of the plurality of different types of sensor measurements. Bhattacharjee:[0021], as devices can collect data for several different aspects of individuals’ daily activities, providing insight into their behavior and activities. The data collected by the devices can be analyzed using a geo-location model personal profile scores of individuals that correspond to the users of the monitored devices. Bhattacharjee: [0022], as generating personal profile scores using a geo-location based model of sensor data can be used with a wide variety of setting such as to calculate other types of scores such as determining individuals’ behavior, Bhattacharjee: [0028], as sensor data received from multiple different sensors of a given type with data on different individuals in a given geographic location (the specific community is the specific geo-location), [0033], as the personal profile can be constantly updated and the devices provide real-time measures of the individual behavior. User profile used to provide a measure of risk posed by individuals);
and control, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, an output device to notify second information to the first member, wherein the second information indicates the criterial sense of values of the first community (Bhattacharjee:[0034], as In some embodiments , the risk premium engine 246 can determine actions that need to be taken based on aggregate risk score generated by the risk assessment engine  and send an alert  to the individual (e.g. through a smartphone notification, email, automated phone call) that their monitored activities have raised premiums and offer tips to reduce their risk profile), Bhattacharjee: [0047], as The individual sensor score can be calculated by comparing he one or more measurements against a range of expected values for the determined type of sensor measurement); and 
search a second member of a second community different from the first community, wherein  the search is based on a  sense of values of the second member (Bhattacharjee: [0021], as data collected about several aspects of individuals day-to-day lives and their activities. Devices collect data for several different aspects of individual’s daily activities providing insight to behavior and activities), Bhattacharjee: [0022], as generating personal profile scores using a geo-location based model of sensor data can be used with a wide variety of setting such as to calculate other types of scores such as determining individuals’ behavior, 
Bhattacharjee: [0028], as sensor data received from multiple different sensors of a given type with data on different individuals in a given geographic location, Bhattacharjee: [0027], as determine the geographic regions of each of the networked IOT sensor devices and their corresponding users whose data is being collected by the sensor device, Bhattacharjee: [0028], as sensor data received from multiple different sensors of a given type with data on different individuals in a given geographic location), Bhattacharjee: [0043], figure 3, database includes individual sensor scores for several different users (Person A, Person B). The sensor score calculation engine can assign each of these individuals sensor scores (e.g. car mileage efficiency, target heart rate, home application usage during peak times, etc.) based on measurement data received from sensor devices for each individual . By collecting such data from the IOT devices associated with multiple individuals in different geographic regions, the geographic region sensor data analysis engine can calculate regional median and/or average sensor scores for each type individual type of sensor measurement for each geographic region (i.e. NYC-Midtown, Williamsburg)). 

As per claim 3, same as claim arguments above and Bhattacharjee teaches:
The information processor according to claim 1, wherein the control unit is further configured to estimate , as a total sense of values, a sense of values of a plurality of senses of values with a highest degree of importance among the plurality of senses of values (Bhattacharjee: [0030], as weighting engine can assign a weight to each measured score from a particular device for a given individual.)
As per claim 4, same as claim arguments above and Bhattacharjee teaches:
The information processor according to claim 1, wherein the control unit is further configured to generate a graph that represents a plurality senses of values of the plurality of members (Bhattacharjee: Figure3).
As per claim 6, same as claim arguments above and Bhattacharjee teaches:
The information processor according to claim 5, wherein the control unit is further configured to determine the criterial sense of values of the first community based on a plurality of senses of values of the plurality of members of the first community, and the second information is notified to the first member based on the deviation of the estimated senses of values from the criterial sense of values is greater than or equal to a threshold value  (Bhattacharjee:[0034], as In some embodiments , the risk premium engine 246 can determine actions that need to be taken based on aggregate risk score generated by the risk assessment engine . The risk-based premium engine can send an alert  to the individual (e.g. through a smartphone notification), email, automated phone call) that their monitored activities have raised premiums and offer tips to reduce the risk profile , Bhattacharjee: [0047], as The individual sensor score can be calculated by comparing he one or more measurements against a range of expected values for the determined type of sensor measurement).

As per claim 7, same as claim arguments above and Bhattacharjee teaches:
The information processor according to claim 5, wherein the control unit is further configured to determine the criterial sense of values of the first community based on a plurality of senses of values of the plurality of members of the community, and the second information is notified to the first member based on the deviation of the estimated senses of values from the criterial sense of values is less than a threshold value  (Bhattacharjee:[0034], as In some embodiments , the risk premium engine 246 can determine actions that need to be taken based on aggregate risk score generated by the risk assessment engine . The risk-based premium engine can send an alert  to the individual (e.g. through a smartphone notification, email, automated phone call) that their monitored activities have raised premiums and offer tips to reduce the risk profile , Bhattacharjee: [0047], as The individual sensor score can be calculated by comparing he one or more measurements against a range of expected values for the determined type of sensor measurement).

 
As per claim 11, same as claim arguments above and Bhattacharjee teaches:
The information processor according to claim 10, wherein the control unit is further configured to search, from a set of members registered with social media in which the first member participates, a third  member having a similar sense of values to the estimated sense of values of the first member  and to notify the first  member regarding the third member  (Bhattacharjee: [0027], as geographic region determination engine identifies the geographic region of the sensor device by querying the device. It can identify geographic location by processing through the data collected by the device to determine if any indication of the location         from the individual data points (e/g/ location where the device was used to check-in , landmark user passed by with wearable device  has passed by social media check-ins comprising location information of the user using the sensor device).
As per claim 12, Bhattacharjee teaches An information processing method comprising:
acquiring sensor data obtained by sensing a first member of a plurality of members (Bhattacharjee: ([0005], as receiving at a processor and from a plurality of sensors , a plurality of different types of sensor measurements for each of the plurality of individuals), wherein the plurality of members is associated with a first community (Bhattacharjee:[0005], as individuals located in particular geographic region (first community)), and the acquired sensor data includes first information of a plurality of events associated with the first member (Bhattacharjee: [0021], as data collected about several aspects of individuals day-to-day lives and their activities. Devices collect data for several different aspects of individual’s daily activities providing insight to behavior and activities);
determining a number of instances of a type of event of the plurality of types of events in the acquired sensor data (Bhattacharjee:[0025], as sensor devices can monitor for example driving such as e.g. number of collisions and number of traffic violations detected etc.);
estimating a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, and controlling , based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the community  (Bhattacharjee: [0005], as calculating , by the processor, and for each of the plurality of individuals , individual scores corresponding to each of the plurality of different types of sensor measurements. Bhattacharjee:[0021], as devices can collect data for several different aspects of individuals’ daily activities, providing insight into their behavior and activities. The data collected by the devices can be analyzed using a geo-location model personal profile scores of individuals that correspond to the users of the monitored devices. Bhattacharjee: [0022], as generating personal profile scores using a geo-location based model of sensor data can be used with a wide variety of setting such as to calculate other types of scores such as determining individuals’ behavior, Bhattacharjee: [0028], as sensor data received from multiple different sensors of a given type with data on different individuals in a given geographic location (the specific community is the specific geo-location), [0033], as the personal profile can be constantly updated and the devices provide real-time measures of the individual behavior. User profile used to provide a measure of risk posed by individuals), 
an output device to notify second information to the first member, wherein the second information indicates the criterial sense of values of the first  community (Bhattacharjee:[0034], as In some embodiments , the risk premium engine 246 can determine actions that need to be taken based on aggregate risk score generated by the risk assessment engine  and send an alert  to the individual (e.g. through a smartphone notification, email, automated phone call) that their monitored activities have raised premiums and offer tips to reduce their risk profile), Bhattacharjee: [0047], as The individual sensor score can be calculated by comparing he one or more measurements against a range of expected values for the determined type of sensor measurement); and 
searching a second member of a second community different from the first community, wherein  the search is based on a  sense of values of the second member (Bhattacharjee: [0021], as data collected about several aspects of individuals day-to-day lives and their activities. Devices collect data for several different aspects of individual’s daily activities providing insight to behavior and activities), Bhattacharjee: [0022], as generating personal profile scores using a geo-location based model of sensor data can be used with a wide variety of setting such as to calculate other types of scores such as determining individuals’ behavior, 
Bhattacharjee: [0028], as sensor data received from multiple different sensors of a given type with data on different individuals in a given geographic location, Bhattacharjee: [0027], as determine the geographic regions of each of the networked IOT sensor devices and their corresponding users whose data is being collected by the sensor device, Bhattacharjee: [0028], as sensor data received from multiple different sensors of a given type with data on different individuals in a given geographic location), Bhattacharjee: [0043], figure 3, database includes individual sensor scores for several different users (Person A, Person B). The sensor score calculation engine can assign each of these individuals sensor scores (e.g. car mileage efficiency, target heart rate, home application usage during peak times, etc.) based on measurement data received from sensor devices for each individual . By collecting such data from the IOT devices associated with multiple individuals in different geographic regions, the geographic region sensor data analysis engine can calculate regional median and/or average sensor scores for each type individual type of sensor measurement for each geographic region (i.e. NYC-Midtown, Williamsburg)). 

Claim 13 is rejected based on the same rational as claim 12 above.

Response to Arguments
Applicant's arguments filed November 9, 2022 have been fully considered but they are not fully persuasive.


 REJECTION UNDER 35 U.S.C. § 101

Applicants’ arguments regarding Step 1 and First Prong of Step 
2A

The Applicant provides the following statements/augments:
The Applicant submits that amended independent claim 1 is inextricably tied to the machine (Ex parte Steiner). For instance, amended independent claim 1 recites “[a]n  information processing apparatus, comprising: a control unit configured to... search a second member of a second community different from the first community, wherein the search is based on a sense of values of the second member.” The Applicant submits that at least the above-recited features of amended independent claim 1 are not directed to a mental process that can be performed by human being. Further, according to the 2019 PEG, “steps performed with the mind” includes “an observation, evaluation, judgment, or opinion”. The Applicant submits that amended independent claim 1 is not directed to any of the examples described in the sub-grouping of “steps performed with the mind”. Accordingly, the Applicant submits that amended independent claim 1 does not recite an abstract idea.

Response to Applicant’s arguments regarding Step 1 and First Prong of 

Step 2A



REJECTION UNDER 35 U.S.C. § 101 Standard for Patent Eligibility
In issues involving subject matter eligibility, our inquiry focuses on whether the claims satisfy the two-step test set forth by the Supreme Court in Alice Corp. v. CLSBanklnt’l, 573 U.S. 208 (2014). The Supreme Court instructs us to “first determine whether the claims at issue are directed to a patent-ineligible concept,” Id. at 216-18, and, in this case, the inquiry centers on whether the claims are directed to an abstract idea. If the initial threshold is met, we then move to the second step, in which we “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. at 217 {quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79, 78 (2012)). The Supreme Court describes the second step as a search for “an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (quoting Mayo, 566 U.S. at 72-73).
The USPTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019 (“Memorandum”). Under that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See Memorandum, 84 Fed. Reg. at 52.

Applying the guidance set forth in the Memorandum, the Examiner is not persuaded the Examiner has erred in rejecting the claims as being directed to patent-ineligible subject matter. The Memorandum instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The guidance identifies three judicially-excepted groupings: (1) mathematical concepts, (2) certain methods of organizing human activity such as fundamental economic practices or managing personal behavior or relationships or interactions between people, and (3) mental processes. Focusing on the third grouping—mental processes, a claim recites a mental process when the claim encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir. 2011) (determining that a claim whose “steps can be performed in the human mind, or by a human using a pen and paper” is directed to an unpatentable mental process). This is true even if the claim recites that a generic computer component performs the acts. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”); see also 2019 Eligibility Guidance 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”).
In response to Applicant’s arguments and newly amended claims, Examiner points to the rejection above. Additionally, Examiner finds claim 1 recites An information processor, comprising : a control unit configured to:
 acquire sensor data obtained by sensing a first member of a plurality of members, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the first member; 
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimate a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data;
control  based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, an output device to notify second information to the first member, wherein the second information indicates the criterial sense of values of the first community; and 
search a second member of a second community different from the first community, wherein  the search is based on a  sense of values of the second member.
Under the broadest interpretation, the limitations recite operations that can be practically performed in the mind. A person with aide of a pen and pencil can perform there operational. Although the claim recites a control unit and an output these are generic computer components and therefore still in the category of a mental process.

Applicant’s arguments regarding Prong two of Step 2A 
Step 2A Prong 2 

The Applicant provides the following statements/arguments:


Regarding Prong two of Step 2A, the subject matter of claim 1, as amended, of the present application recites features that provides a meaningful limitation to improve the technology for searching the community candidates in a case of community search and searches for member candidates in a case of member search, and therefore reflects a practical implementation of the alleged judicial exception.
Response to the Applicant’s arguments regarding Prong two of Step 2A
In response to arguments, Examiner respectfully disagrees with Applicant .  The judicial exception is merely linked to the technical field. The control device and the output device are no more than mere instructions to apply the judicial exception on a computer, it is automating an abstract idea.
In response to applicant's argument, it is noted that the features upon which applicant relies (i.e., searching the community candidates in a case of community search and searches for member candidates in a case of member search) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Applicant’s arguments regarding step 2B

The Applicant provides the following statements/arguments:

Regarding step 2B, the Applicant submits that the instant application discloses an apparatus for automatically estimating sense of values of a family and searching for a second member from a second community based on a sense of values of the second member. For example, the Applicant's Specification recites “[t]he present example allows a user to search for persons or other communities having the same (or similar) senses of values as (to) those of the user, or to search for persons or other communities having the opposite senses of values. It is to be noted that, in the above-described action processing, it is envisaged to execute a search function using a search screen; however, the use of a sense of values filter is considered as an application of the search function. For example, setting of the sense of values filter on a social network, or the like makes it possible to filter the words only of persons having the same sense of values (or persons having the directly opposite sense of values) among users linking on the social network, for example. As an alternative, in person-to-person linkage on the social network, in a case where a user links to another user having the same sense of values once more, or a user's sense of values is consistent with that of another user who has already established linkage because of a change in the sense of values of such a user, it is also possible to give such a user notification indicating that "one person having the same sense of values has appeared", or the like.” Therefore, the Applicant respectfully submits that taking all the claim elements of amended independent claim 1 individually, and in combination, amended independent claim 1 as a whole amounts to significantly more than the alleged abstract idea. Therefore, the Applicant respectfully submits that amended independent claim 1 recites patent eligible subject matter.

Response to step 2B arguments

In response to applicant's argument, it is noted that the features upon which applicant relies (i.e., automatically estimating sense of values of a family, search for persons or other communities having the same (or similar) senses of values as (to) those of the user, or to search for persons or other communities having the opposite senses of values, execute a search function using a search screen, sense of values filter, filter the words only of persons having the same sense of values (or persons having the directly opposite sense of values) among users linking on the social network, person-to-person linkage on the social network, user links to another user having the same sense of values once more, or a user's sense of values is consistent with that of another user who has already established linkage because of a change in the sense of values of such a user, it is also possible to give such a user notification indicating that "one person having the same sense of values has appeared") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Examiner finds independent Claim 1 recite the additional elements of an  information processor comprising a control unit and an output device.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.



REJECTION UNDER 35 U.S.C. § 102(a)(2) A.
Applicant argues Bhattacharjee describes an IOT-based score module calculates an average score per type of sensor device and/or sensor data for each particular geographic region, describes that a sensor device score for each particular individual is normalized using a geographic region-based average and/or median score for each type of sensor measurement and further describes that the personal profile score of different individuals can used to provide a measure of the risk posed by individuals, however, Bhattacharjee does not expressly or inherently describe searching a member of a community different from another community.

Examiner finds Bhattacharjee teaches search a second member of a second community different from the first community at Bhattacharjee: [0021], as data collected about several aspects of individuals day-to-day lives and their activities. Devices collect data for several different aspects of individual’s daily activities providing insight to behavior and activities), [0022], as generating personal profile scores using a geo-location based model of sensor data can be used with a wide variety of setting such as to calculate other types of scores such as determining individuals’ behavior, [0028], as sensor data received from multiple different sensors of a given type with data on different individuals in a given geographic location,  [0027], as determine the geographic regions of each of the networked IOT sensor devices and their corresponding users whose data is being collected by the sensor device, and  [0028], as sensor data received from multiple different sensors of a given type with data on different individuals in a given geographic location), Bhattacharjee: [0043], figure 3, database includes individual sensor scores for several different users (Person A, Person B). The sensor score calculation engine can assign each of these individuals sensor scores (e.g. car mileage efficiency, target heart rate, home application usage during peak times, etc.) based on measurement data received from sensor devices for each individual . By collecting such data from the IOT devices associated with multiple individuals in different geographic regions, the geographic region sensor data analysis engine can calculate regional median and/or average sensor scores for each type individual type of sensor measurement for each geographic region (i.e. NYC-Midtown, Williamsburg)). 
Bhattacharjee describes searching for a member of a community (for example Person B of geographical location B)  different from another community (  geographical location A).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday and Tuesday 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        December 2, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167